Citation Nr: 1038715	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for hypertension.

2.  Entitlement to a disability rating greater than 10 percent 
for residuals of cold injury to the right foot.  

3.  Entitlement to a disability rating greater than 10 percent 
for residuals of cold injury to the left foot.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to March 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 RO decision.  The Veteran presented sworn 
testimony in support of his claims during a June 2010 hearing 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct the hearing 
pursuant to 38 U.S.C.A. § 7101(c).  A transcript of the hearing 
testimony is associated with the claim file and has been 
reviewed.

During the June 2010 hearing on appeal, the Veteran testified 
that he believes his hypertension and cold injury residuals have 
negatively impacted his employability, thus implicitly raising a 
claim for a total disability rating based upon unemployability 
due to service-connected disabilities.  He also testified that he 
believes he has headaches due to hypertension.  These implicit 
claims are referred to the RO for appropriate action.

Also during the June 2010 hearing, the Veteran provided testimony 
about his recent VA medical care.  Subsequent to the hearing, 
with the RO's assistance, copies of the Veteran's recent VA 
treatment records were added to the file.  The Veteran has 
provided a waiver of initial RO review with regard to these 
records.

The issues of entitlement to a disability rating greater than 
10 percent for residuals of cold injury to the both feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

Between July 2005 and the present time, the Veteran's diastolic 
blood pressure readings were predominantly less than 100, his 
systolic pressure readings were predominantly less than 160; and 
he required medication essentially throughout the entire 
pertinent time frame.


CONCLUSION OF LAW

A disability rating greater than 10 percent for hypertension is 
not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts his hypertension is more disabling than is 
reflected by the currently-assigned 10 percent disability rating.  
He contends he experiences headaches, dizziness, and light-
headedness as a result of his hypertension, and that his 
hypertension is not well-controlled by medication.  He also 
asserts that his hypertension has worsened since his most recent 
VA examination in 2006.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  First, proper notice must be 
provided to a claimant before the initial VA decision on a claim 
for benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  The VA is also required to inform the 
Veteran of how the VA assigns effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file 
shows that the Veteran was informed of these elements with regard 
to his claim for an increased disability rating for hypertension 
in a letter of September 2006, prior to the initial adjudication 
of the claim.  

VA medical records, service treatment records, and VA examination 
reports have been obtained and reviewed in support of the 
Veteran's claim.  The Veteran presented sworn testimony in 
support of his claim during the June 2010 Board hearing on 
appeal.  According to his testimony, he receives all his medical 
care from the VA.  The Veteran and his representative have 
presented written statements in support of his claims.  All 
relevant records and contentions have been carefully reviewed.  
The Board therefore concludes that the VA's duties to notify and 
assist have been met with regard to the matter decided herein.

During the June 2010 hearing on appeal, the Veteran testified 
that he believes his hypertension has worsened since the most 
recent VA examination was conducted in November 2006.  Upon 
review of the evidence of record, however, the Board finds that a 
remand for another VA examination is not necessary, as the record 
currently contains adequate medical evidence reflecting the 
entire time frame the appeal has been pending.  Because the 
Veteran was receiving VA medical care for active disabilities, 
including his hypertension, throughout the time period at issue, 
and because his VA medical records dated through June 2010 are 
contained in his claims file, the Board holds that the evidence 
of record is currently adequate to render an informed decision on 
this matter.  See 38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2010).  Thus, a remand on this basis is unnecessary.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Because this appeal has been ongoing for a period of time, and 
because the level of a veteran's disability may fluctuate over 
time, the VA is required to consider the level of the veteran's 
impairment throughout the entire period.  In this respect, staged 
ratings are a sensible mechanism for allowing the assignment of 
the most precise disability rating-one that accounts for the 
possible dynamic nature of a disability while the claim works its 
way through the adjudication process.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  In another relevant precedent, the Court 
noted that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The criteria governing the evaluation of hypertension have 
remained unchanged throughout the time period at issue, as they 
pertain to the Veteran's case.  [Note (3) to Diagnostic code 
7101, which provides that hypertension is to be rated separately 
from hypertensive heart disease and other types of heart 
disorders was added effective in September 2006, but does not 
apply to the Veteran's case since he is not shown to have other 
types of heart disorders.]  Diagnostic Code 7101 provides ratings 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, is 
rated 10 percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more, is rated 20 percent 
disabling.  Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Note 
(1) to Diagnostic Code 7101 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104.

Historically, service connection for hypertension was granted 
following the Veteran's discharge from service, based upon 
elevated blood pressure readings in the Veteran's service 
treatment records.  A 10 percent disability rating was awarded at 
that time, and has been in effect ever since.

The Veteran filed the instant claim for an increased disability 
rating in July 2006 and perfected a timely appeal to the Board in 
July 2007.  Review of the medical evidence shows that the Veteran 
has had active prescriptions for blood pressure medication 
throughout the entire period of time at issue.  His compliance 
with his medication regimen has been questionable, however, as 
there are multiple notations in his treatment reports to the 
effect that he was not taking his medication as prescribed.

An August 2005 treatment note reflects that the Veteran's main 
problem was alcohol abuse.  He reported having high blood 
pressure sometimes and normal blood pressure sometimes.  He was 
taking no medications at all; he was advised to maintain a blood 
pressure log and to return if his blood pressure ran high.  His 
blood pressure was measured at 140/84.  

A January 2006 hospital report shows that the Veteran was 
admitted to the hospital for treatment of a finger injury, and 
detoxification from alcohol and cocaine.  His blood pressure was 
177/100.  While in the hospital, his blood pressure medication 
was restarted "with good results."  The attending physician 
noted that his hypertension may have been related to alcohol but 
more likely it was related to his cocaine use or to the 
combination of cocaine and alcohol.  His blood pressure measured 
upon discharge from the hospital in February 2006 was 110/80.

A March 2006 blood pressure reading was 161/86.  A June 2006 
blood pressure reading taken in connection with a drug treatment 
visit was 196/104.  The Veteran reported to the VA emergency room 
in October 2006, complaining of chest pain after using cocaine.  
His blood pressure was 192/116.  Work-up for heart disease was 
normal and the Veteran was discharged with antihypertensive 
medication.  

The Veteran underwent a VA compensation examination in November 
2006.  Although the examiner did not have access to the Veteran's 
claims file, review of the report shows that the examiner was 
able to review the Veteran's VA medical records, as he referenced 
earlier VA blood pressure readings and other test results.  The 
Veteran reported that he was taking blood pressure medication, 
which had been adjusted in October 2006.  He denied smoking, 
drinking, or drugs.  He reported no headaches, or dizziness.  His 
blood pressure was 140/88.  The examiner rendered a diagnosis of 
hypertension controlled with medication, and noted that the 
veteran had no heart disease or any kind.  

The Veteran was treated for prostate cancer in 2008.  Although 
the great majority of the medical records from this time period 
pertain to the cancer treatment, active prescriptions for 
controlling hypertension are included in the pharmacy records.  
An April 2008 blood pressure reading was 141/83.  During a May 
2008 visit, his blood pressure was measured at 140/74 and upon 
repeat testing, at 128/70.  A July 2008 blood pressure reading 
was 153/92; however an explanatory note provides that his blood 
pressure was elevated because the Veteran had not taken his 
medication that day.  

The Veteran's blood pressure was measured in September 2008 at 
131/73.  Later in September 2008, he reported to the Emergency 
Department, complaining of weakness on the right side of his face 
with drooling, slurred speech, and blurred vision.  His blood 
pressure was 157/98, and he reported that he had been taking his 
medication.  A diagnosis of Bell 's palsy was rendered.  A 
cardiac work-up revealed no active disease of the chest.  During 
a follow-up visit later in the same month, his blood pressure was 
measured at 169/81.  His physician deemed that his hypertension 
was not under control and adjusted his medication.  In October 
2009, his blood pressure was 140/74, but on repeat testing, it 
was 132/75.  The Veteran stated that he was taking all his 
medications.

In January 2009, the Veteran's blood pressure was 153/80.  It was 
noted that his hypertension was under fair control with three 
different medications, but that his blood pressure was usually 
adequately controlled, so that no medication changes at that time 
were indicated.  His blood pressure was measured at 142/93 in 
March 2009.  Later the same month, it was measured at 142/89.  
His physician deemed that his blood pressure control was "not 
optimal," and increased the dosage of one of his medications.

In June 2009, the Veteran's blood pressure was measured at 
156/106.  When the measurement was repeated after the passage of 
twenty minutes, the measurement was 162/92.  The physician noted 
that the Veteran had not been taking his blood pressure 
medication.  The importance of taking his prescribed medication 
was emphasized.  It was also noted that he was rarely drinking 
and was trying to cut down on smoking.  During a visit in July 
2009, his blood pressure was measured at 127/71, and he was 
counseled on the importance of regular exercise, diet and weight 
control in regard to his blood pressure.  The physician noted 
that the Veteran's hypertension was under control "now that he 
is taking his meds."  The Veteran continued to smoke and drink 
alcohol.  In August 2009, his blood pressure was 143/86.  It was 
noted that he was taking all his medication.  Again he was 
counseled about quitting cigarettes and alcohol.

A May 2010 blood pressure reading of 123/76 was recorded.  It was 
noted that the Veteran was taking all medication prescribed and 
that he desired to be readmitted to treatment for alcohol abuse.

During the June 2010 hearing, the Veteran testified that he 
believes his hypertension has worsened over the appeal period.  
He also testified that he believes he has dizziness and light 
headedness, related to hypertension.  He stated that his blood 
pressure fluctuates.  However, while the Veteran's impressions of 
his symptoms are helpful to the Board in evaluating his level of 
disability, he is not competent to attribute particular symptoms 
to hypertension.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, such 
as an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Assigning an appropriate disability rating in this case is 
difficult because the Veteran's blood pressure readings could 
hardly be described as stable and indeed are quite varied over 
the years.  However, viewing the evidence as a whole, we find 
that between July 2005 (one year prior to the date of the claim 
leading to the current appeal, Hart) and the present time, the 
Veteran's diastolic blood pressure readings were predominantly 
less than 100.  There are only two diastolic readings of 100, 
both taken when the Veteran was actively using cocaine.  One of 
those reports documents that he also not taking his prescribed 
blood pressure medication.  Although he had some systolic 
pressure readings that were greater than 160, predominantly his 
systolic pressure readings were less than 160.  All of these 
elevated systolic readings were taken when the Veteran was not 
compliant with his prescription medication, as well.  He required 
medication essentially throughout the time frame at issue, as 
evidenced both by the active prescriptions and the obvious 
results when he failed to take the medication.  These facts fall 
squarely within the criteria outlined for a 10 percent disability 
rating under Diagnostic Code 7101.  Fortunately, he does not 
manifest any related heart disease, or other organ impairment 
related to hypertension.  With regard to his complaints regarding 
dizziness and light-headedness, the Board notes that his medical 
records do not support these complaints, as he specifically 
denied these symptoms on at least one occasion and did not 
mention them during the multiple medical visits and medication 
adjustments he has undergone with regard to his blood pressure.  
Absent a showing of diastolic pressure that is predominantly 110 
or more or systolic pressure predominantly 200 or more, an 
increased disability rating is not warranted.  

The preponderance of the evidence is thus against the claim for a 
disability rating greater than 10 percent for hypertension.  The 
appeal must therefore be denied.


ORDER

A disability rating greater than 10 percent for hypertension is 
denied.


REMAND

During the June 2010 hearing on appeal, the Veteran testified 
that he believes his residuals of cold weather injury have 
worsened since the most recent VA examination was conducted in 
November 2006.  He specifically mentioned that his feet tend to 
swell in cold and rainy weather, that his toes become discolored, 
and that he has purchased supportive, insulated boots to wear 
under these conditions.  He also testified that he receives all 
his medical care from the VA.  Review of his VA medical records 
reveals no complaints or findings referable to his feet, however.  
Under these circumstances, the Board finds that additional 
medical evidence should be obtained to supplement the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran 
by the Dallas VA medical system subsequent 
to June 2010, to include all radiologic 
test reports and any neurologic or vascular 
test reports for inclusion in the claims 
file.  All efforts to obtain these records 
should be documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  The Veteran should be afforded a VA 
examination by a physician with pertinent 
expertise to identify the symptoms and 
level of severity of the Veteran's cold 
injury residuals.  The claims folder, 
including all records obtained pursuant to 
the above request, must be made available 
to the examiner for review before the 
examination.  All tests and studies deemed 
helpful by the examiner should be conducted 
in conjunction with the examination.  The 
examiner is requested to fully describe the 
condition of the Veteran's feet, 
specifically identifying all symptoms 
related to his cold injury residuals and 
the severity of each symptom.  A 
description of the effects of the cold 
injury residuals upon the Veteran's daily 
activities should be included as well.  A 
complete rationale for all opinions 
expressed should be fully set forth.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


